   Case 1:19-cr-00059-LO Document 95 Filed 11/18/19 Page 1 of 3 PageID# 742



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                  )
UNITED STATES OF AMERICA                          )    Criminal No. 1:19cr59
                                                  )
               v.                                 )    The Honorable Liam O’Grady
                                                  )
DANIEL EVERETTE HALE,                             )
                                                  )
                          Defendant.              )
                                                  )

                        MOTION TO SET DATE FOR DELIVERY OF
                    GRAND JURY TRANSCRIPTS FOR IN CAMERA REVIEW

       On November 15, 2019, the Court held a hearing on several motions filed by the parties.

One of the motions argued at the hearing was Defendant Daniel Hale’s Motion for Production of

Grand Jury Materials, which sought disclosure of:

               all relevant grand jury materials with respect to Count One of the
               Superseding Indictment. . . . [including], . . . the grand jury
               instructions with respect to Count One, any explanation or argument
               regarding the substance of Count One by the government to the
               grand jury, and/or any grand jury questions (and the corresponding
               answers) relating to the substance of Count One.

(Def.’s Mot. at 9, Dkt. 84.) The Court took the motion under advisement, and ordered the United

States to provide the relevant grand jury transcripts for in camera review.

       As stated at the hearing, the portions of the grand jury proceedings pertinent to the

defendant’s motion have not been transcribed yet. The government requested transcriptions

today, and was advised that they will be delivered to the government no later than December 2,

2019. Because the transcripts will concern matters beyond Count One, the government requests
   Case 1:19-cr-00059-LO Document 95 Filed 11/18/19 Page 2 of 3 PageID# 743



one week to review the transcripts and make appropriate redactions. The government thus

proposes December 9, 2019, as the date by which the relevant transcripts should be delivered to

the Court for in camera review.



                                                    Respectfully submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                            By:                    /s/
                                                    Alexander P. Berrang
                                                    Gordon D. Kromberg
                                                    Assistant United States Attorneys
                                                    United States Attorney’s Office
                                                    2100 Jamieson Avenue
                                                    Alexandria, Virginia 22314
                                                    Phone: (703) 299-3700
                                                    Fax: (703) 299-3981
                                                    Email: Alexander.P.Berrang@usdoj.gov
                                                    Email: Gordon.Kromberg@usdoj.gov

                                            By:                     /s/
                                                    Heather M. Schmidt
                                                    Senior Trial Attorney
                                                    National Security Division
                                                    United States Department of Justice
                                                    950 Pennsylvania Ave., NW
                                                    Washington, D.C. 20530
                                                    Tel.: (202) 233-2132
                                                    Fax: (202) 233-2146
                                                    Heather.Schmidt@usdoj.gov




                                               2
   Case 1:19-cr-00059-LO Document 95 Filed 11/18/19 Page 3 of 3 PageID# 744



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, I electronically filed the foregoing

Motion with the Clerk of Court using the CM/ECF system, which will send a notification of such

filing (NEF) to counsel of record.



                                                                     /s/
                                                    Alexander P. Berrang
                                                    Assistant United States Attorney
                                                    Attorney for the United States
                                                    2100 Jamieson Avenue
                                                    Alexandria, Virginia 22314
                                                    Phone: (703) 299-3700
                                                    Fax: (703) 299-3981
                                                    Alexander.P.Berrang@usdoj.gov




                                                3
